DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for generating a hyper-entangled high-dimensional time-bin frequency-bin state, comprising generating a hyper entangled state composed of a time-bin and frequency-bin encoded state, and individually modifying at least one of: i) the amplitude and ii) the phase of the state components at different frequency-bins and different time-bins of the hyper-enta. This judicial exception is not integrated into a practical application because the claim is a method that is drawn to the judicial exception of a electromagnetism to transmit a signals, O'Rielly v Morse, 56 U.S. 62, 113,. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation of “individual modifying at least one of i) the amplitude and ii) the phase of the state components at different frequency-bins and different time-bins of the hyper-entangled state” does not suggests additional elements could potentially be applied as an abstract idea or a mental process. 
The applicant states initially generating a hyper-entangled state composed of a time-bin and frequency-bin encoded state, does not explicitly clarify that these components are of a physical nature, as in generated by a laser, or of a modeling nature, as it generated and model through equations. If it is the latter, the additional step of “modifying at least one of: i) the amplitude and ii) the phase of the state components at different frequency bins and different time-bin of the hyper-entangled state” could also be applied to the system through a mathematical process, and therefore the entire system could clearly be considered an abstract idea. Furthermore, there is not enough within the limitation step of the modify, no significant additional details that would suggest that it could not be carried out by a mental process or require additional computing components beyond that of the human mind, such that it could clearly be considered an abstract idea.
Furthermore, even in the instance where the generating of a hyper-entangled state composed of a time-bin and frequency-bin encoded state, is that of a physical signal, the additional limitation of “individual modifying at least one of i) the amplitude and ii) the phase of the state components at different frequency-bins and different time-bins of the hyper entangled states” do not disclose so much manipulation of stream of signal or data or state significantly enough that it transform the signal into patent-eligible subject matter. Furthermore, it does not disclose additional details, either concerning how something is generated or how something is modified in such a way that would garner details in a way that suggest the limitation have anything more than a nominal or insignificant relationship to the exception of the judicial exception. Due to the lack of details, the suggest of a transformation of a reduce of a particular article to a different state or thing is not clearly present because the modification in and of itself is not transforming. To modify the amplitude of a signal is broad and could include such ideas as the use of an amplifier, would not significantly transformer a signal into something else in any significant manner, rather just make it louder. Hence, it is such that a general statement of modifying is not enough without additional details which to show that there is significant transformation of the signal to garner that the claim scope has significantly more than just the judicial exception. 
Re claims 2-11, these claims are dependent upon claim 1 and are therefore suffer from many of the issues stated previously. 
Allowable Subject Matter
Claims 12-20 allowed.
Re claim 12, the claim recites:
 A system for generating a hyper-entangled high-dimensional time-bin frequency-bin state from a hyper-entangled state composed of a time-bin and frequency-bin encoded state, comprising a non-linear medium exited with multiple pulses in broad phase-matching conditions, a frequency mode separator and an amplitude/phase modulator,
 said frequency mode separator temporally and spatially separating frequency modes of the hyper-entangled state, 
said amplitude/phase modulator individually modifying at least one of: i) the amplitude and ii) the phase of the state components at different frequency- bins and different time-bins of the hyper-entangled state.  
While portions of the prior art are disclosed, the claim scope in it entirely is not disclosed, such that when the claim scope is considered as a whole, the claim would be considered allowable. In order to clarify the prior art from the current claim scope, the examiner will be discussed what it disclosed in order to better show that which is not disclosed by the prior art, alone or in combination, such that the claim is considered allowable. 
Weiner (US PG PUB 202/0409232) discloses generating a hyper-entangled high-dimensional time-bin frequency-bin state from a hyper-entangled state composed of a time-bin and frequency-bin encoded state (a first embodiments is a method of generating a photon with multiple dimensions that includes a step of generating a first photon encoded with quantum information in each of two of more frequency bins and at least one time bin. The method further includes performing a frequency dependent delay to enable the frequency bins and the time bins in the photon ¶ [0014]), 
said amplitude/phase modulator individually modifying at least one of: i) the amplitude and ii) the phase of the state components at different frequency-bins and different time-bins of the hyper-entangled state (wherein (a phase of 0, , 2 to the time bins is applied, respective with the phase modulator 225 in the state preparation stage ¶ [0047], such that phase of the state components of the different time-bins are modified or applied to the photons that are to be part of the hyper-entangled states). 
However, Weiner does not explicitly disclose the use of a nonlinear medium that outputs or is excited with multiple pulses that are in broad phase-matching conditions. Furthermore, the system further recites the use of a frequency mode separator that separates the frequency modes of the hyper entangled state.
Reddy (US PG PUB 2020/0041868) discloses the use of a non-linear medium exited with multiple pulses in broad phase-matching conditions (the apparatus includes an optical cavity include an optical coupling portion situation to couple an optical signal input field to an intracavity optical signal field and an optical control input field to an intracavity optical control field, wherein the optical cavity includes a nonlinear optical medium hat mediates a selective exchange of a predetermined temporal mode of the optical signal input field and an intracavity optical register field based on a non-linear phase-matched interact between the intracavity optical signal, control ,and register fields and selectable field characteristics of the optical control input field. Lastly, representative examples can correspond to quantum pulse gates ¶ [0006], such that one could understand that the pulses are in board phase-matching conditions within the nonlinear optical medium, which is the phase cavity). 
Reddy does later disclose the use of time-bins and frequency-bins within the system, but does not discloses that these states that these states are hyper-entangled with each other in a state that is encoded. Furthermore, the system of Reddy does not explicitly disclose the use of a frequency mode separator that would temporally and spatial separate the frequency modes of the hyper-entangled state.
Englund (US PG PUB 2016/0234017) discloses said frequency mode separator temporally and spatially separating frequency modes of the hyper-entangled state (FIG. 7 illustrates an exemplary embodiment in which a dense wavelength division de-multiplexing (DWDM) element can be placed in front of two or more detectors to obtain spectral information of detected photons in addition to temporal information as disclosed herein. For purpose of illustration, and not limitation, DWDM networks can break up channels by bandwidth into multiple independent channels defined by carrier signals separated in frequency, e.g., by either 50 GHz or 25 GHz. By contrast, WDM networks can use channel spacings of 100 GHz or 200 Ghz. A DWDM demultiplexing element can separate a single-spatial-mode input signal (e.g., a signal in a single optical fiber or single waveguide) into multiple output spatial modes (e.g., different optical fibers or different waveguides) where each mode corresponds to a DWDM channel, such that photons in each mode have frequencies within the DWDM channel bandwidth of one of the 50-GHz-spaced channels). 
Englund does not explicitly disclose the use of a nonlinear optical medium that exited with multiple pulses in broad phase matching conditions. Furthermore, while Englund discloses the use of a modulator within the system (the sender (e.g., Alice) can use an electro-optic modulator (EOM) 5 (which can be, for example, a conventional EOM) to select when the channel is open 12 such that only photons present when the channel is open 13 can be transmitted. This selection can be random but known to the sender, and can be achieved, for example, by a quantum random number generator, as described herein. The sequence of opening times can correspond to the information which the sender would like to share with the receiver. That is for example, the sequences of opening times can be analogous to the protocol described herein, in which the sender and receiver can share timing information by the detection of, e.g., energy-time entangled photons). The prior art is disclosed with modulation photons, but not the amplitude or phase of the state components at different frequency-bins and different time bins of the hyper-entangled state.  
Re claim 13-18, these claims are dependent upon claim 12 above and are allowable and are therefore allowable for the reasons previously stated. 
Re claim 19, the claims recites:
An amplitude and phase quantum gate, comprising a frequency mode separator and an amplitude/phase modulator, 
said frequency mode separator temporally and spatially separating frequency modes of a hyper-entangled state composed of a time-bin and frequency-bin encoded state, 
said amplitude/phase modulator individually modifying at least one of: i) the amplitude and ii) the phase of the state components at different frequency-bins and different time-bins of the hyper-entangled state.  
While portions of the prior art are disclosed, the claim scope in it entirely is not disclosed, such that when the claim scope is considered as a whole, the claim would be considered allowable. In order to clarify the prior art from the current claim scope, the examiner will discuss what it disclosed in order to better show that which is not disclosed by the prior art, alone or in combination, such that the claim is considered allowable. 
Weiner (US PG PUB 202/0409232) discloses an amplitude and phase quantum gate, comprising an amplitude/phase modulator, said amplitude/phase modulator individually modifying at least one of: i) the amplitude and ii) the phase of the state components at different frequency-bins and different time-bins of the hyper-entangled state (a first embodiments is a method of generating a photon with multiple dimensions that includes a step of generating a first photon encoded with quantum information in each of two of more frequency bins and at least one time bin. The method further includes performing a frequency dependent delay to enable the frequency bins and the time bins in the photon ¶ [0014] wherein (a phase of 0, , 2 to the time bins is applied, respective with the phase modulator 225 in the state preparation stage ¶ [0047], such that phase of the state components of the different time-bins are modified or applied to the photons that are to be part of the hyper-entangled states). 
While the system is able to disclose photons that are entangled that also as a frequency-bin and time-bins, but does not explicitly disclose the use of a frequency mode separator temporally and spatially frequency modes of a hyper-entangled state composed of a time-bin and frequency-bin encoded state. 
Englund (US PG PUB 2016/0234017) discloses said frequency mode separator temporally and spatially separating frequency modes of the hyper-entangled state (FIG. 7 illustrates an exemplary embodiment in which a dense wavelength division de-multiplexing (DWDM) element can be placed in front of two or more detectors to obtain spectral information of detected photons in addition to temporal information as disclosed herein. For purpose of illustration, and not limitation, DWDM networks can break up channels by bandwidth into multiple independent channels defined by carrier signals separated in frequency, e.g., by either 50 GHz or 25 GHz. By contrast, WDM networks can use channel spacings of 100 GHz or 200 Ghz. A DWDM demultiplexing element can separate a single-spatial-mode input signal (e.g., a signal in a single optical fiber or single waveguide) into multiple output spatial modes (e.g., different optical fibers or different waveguides) where each mode corresponds to a DWDM channel, such that photons in each mode have frequencies within the DWDM channel bandwidth of one of the 50-GHz-spaced channels). 
Englund does not explicitly disclose the use of a nonlinear optical medium that exited with multiple pulses in broad phase matching conditions. Furthermore, while Englund discloses the use of a modulator within the system (the sender (e.g., Alice) can use an electro-optic modulator (EOM) 5 (which can be, for example, a conventional EOM) to select when the channel is open 12 such that only photons present when the channel is open 13 can be transmitted. This selection can be random but known to the sender, and can be achieved, for example, by a quantum random number generator, as described herein. The sequence of opening times can correspond to the information which the sender would like to share with the receiver. That is for example, the sequences of opening times can be analogous to the protocol described herein, in which the sender and receiver can share timing information by the detection of, e.g., energy-time entangled photons). The prior art is disclosed with modulation photons, but not the amplitude or phase of the state components at different frequency-bins and different time bins of the hyper-entangled state.  
Re claim 20, this claim is dependent upon claim 19 and is therefore allowable for the reasons previously stated.
The following patents and patent applications are cited to show the state of the art with respect to processing of entangled photons to be transmitted or communicated: 
(US-20220146536, US-20210174235, US-20200409232, US-20200274703, US-20200041868, US-11226538, US-6895092, WO-2021214161, 2013112351, WO-2007028119-A2, JP-2006234810)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637